Citation Nr: 9903307	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  93-02 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for defective hearing 
of the right ear.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to September 
1971.  This appeal arises from a March 1992 rating decision 
of the Atlanta, Georgia, Regional Office (RO).  In this 
decision, the RO determined that the veteran's defective 
right ear hearing was not so severe as to warrant a 
compensable evaluation.  A separate 10 percent evaluation was 
assigned to tinnitus, effective September 17, 1989.  The RO 
had previously rated the disorder as partial right deafness, 
perceptive type, limited to high tones with tinnitus, 
evaluated as noncompensable.  Finally, it was determined that 
the veteran's post-traumatic stress disorder (PTSD) was not 
service-connected.  The veteran appealed the decisions not to 
award an increased rating for right ear hearing loss, the 
effective date of the assignment of a 10 percent rating for 
tinnitus and the denial of service connection for PTSD.

This case was remanded by the Board of Veterans' Appeals 
(Board) in October 1994.  In the remand instructions, the RO 
was requested to develop the veteran's medical and military 
records, in part, to verify his claimed stressors.  By rating 
decision of May 1998, the veteran was granted service 
connection for PTSD and awarded an effective date for the 
assignment of a 10 percent rating for his tinnitus to 
September 11, 1971, the day following his separation from the 
military.  The undersigned finds that these latter decisions 
were a full grant of the benefits sought on appeal regarding 
these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Therefore, they are no longer in appellate 
status.

The issue of a compensable evaluation for defective hearing 
in the veteran's right ear has now returned for final 
appellate consideration.


FINDING OF FACT

The veteran's right ear hearing loss is manifested in recent 
years, at its worst, by an average pure tone threshold of 50 
decibels in the frequencies of 1,000, 2,000, 3,000, and 4,000 
Hertz and speech discrimination ability of 80 percent.




CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing 
loss have not been met.  38 U.S.C.A. § 1155, 1160(a), 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 3.83, 4.1, 4.2, 
4.7, 4.85, Code 6100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background.

In a rating determination in February 1972, the RO granted 
service connection for partial right deafness, perceptive 
type, limited to high tones.  This disorder was awarded a 
noncompensable evaluation under the VA's Schedule for Rating 
Disabilities, Diagnostic Code (Code) 6297.  The award was 
made effective from September 1971.  

The veteran filed a claim for an increased evaluation of his 
right ear deafness in September 1990.  He was afforded a VA 
ear, nose, and throat (ENT) examination in July 1991.  The 
diagnosis was right tympanic scarring.  An audio examination 
was also provided on the same date.  An audiometric test 
revealed the following results for the right ear:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
15
10
15
-
15
80
85
-
85
LEFT
-
-
-
-
-
-
-
-
-

The average pure tone threshold for the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz in the right ear was 50 
decibels with speech recognition of 96 percent.  The 
diagnosis was precipitous high frequency hearing loss in the 
right ear.  Left ear hearing was within normal limits.

In a rating decision of March 1992, the RO denied an 
increased evaluation for the veteran's hearing disability.  
The disability's description was changed to right ear hearing 
loss and it was now evaluated under Code 6100.  The veteran 
filed a notice of disagreement with this decision in April 
1992.  He noted that he was currently using a hearing aid in 
his right ear with good results.  

A letter from a private hearing aid specialist was received 
in May 1992.  It was reported that the veteran had bilateral 
sensorineural hearing loss that was precipitously severe in 
the high frequency range.  The specialist also noted that the 
veteran would be unable to understand normal speech, 
especially in the presence of background noise.  Attached to 
this letter was a audio examination report dated in December 
1990.  Audiometric testing revealed the following results for 
the right ear:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
5
5
10
-
20
85
85
80
80
LEFT
-
-
-
-
-
-
-
-
-

The veteran's speech recognition in the right ear was 80 
percent.

By rating decision of June 1992, the RO again determined that 
the veteran was not entitled to a compensable evaluation for 
his right ear hearing loss.  The Board remanded this case in 
October 1994 for additional development of the veteran's 
military and medical records.  

The veteran was afforded a VA audio examination in September 
1997.  He complained of right ear hearing loss and tinnitus.  
Audiometric testing revealed the following results for the 
right ear:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
15
15
15
-
20
75
80
90
80
LEFT
-
-
-
-
-
-
-
-
-

The average pure tone threshold for the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz in the right ear was 50 
decibels with speech recognition of 96 percent.  It was noted 
that the veteran had severe to profound high frequency 
sensorineural hearing loss in his right ear with excellent 
word recognition ability in this ear.  Left ear hearing was 
normal for rating purposes.  It was recommended by the 
examiner that the veteran use hearing protection when exposed 
to noise.  

In May 1998, the veteran was issued a supplemental statement 
of the case (SSOC) in which he was notified of the RO's 
latest decision.  It was determined that the veteran's right 
ear hearing acuity did not warrant a compensable evaluation.  


II.  Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
alleges that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected hearing loss is worse than currently 
evaluated, and he has thus stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1998).  

The U. S. Court of Veterans Appeals (Court) has stated that 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Under applicable criteria, evaluations 
for defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. § 4.85, Part 4, Diagnostic 
Codes 6100-6110 (1998).


III.  Analysis.

In recent years, the veteran has received three audiometric 
tests.  On the two VA examinations in July 1991 and September 
1997, the veteran's average pure tone threshold for the 
frequencies 1,000, 2,000, 3,000, and 4,000 Hertz in the right 
ear was reported to be 50 decibels.  However, when averaging 
the raw scores from these tests the Board does not come to a 
50 decibel average.  The reported scores of July 1991 average 
49 decibels and those in September 1997 average 48 decibels.  
Both of these VA examinations found right ear speech 
discrimination to be 96 percent.  However, on the private 
examination of December 1990, the veteran's average pure tone 
threshold for the frequencies noted above was 50 decibels and 
speech discrimination was found to be 80 percent.  

Evaluating these test scores based on Table VI found at 
38 C.F.R. § 4.85, the veteran's right ear hearing acuity is 
at Level I under the scores obtained on both VA examinations.  
The scores on the private examination of December 1990 equate 
to a Level IV hearing acuity.  Therefore, the test results of 
December 1990 are most favorable to the veteran's claim for 
an increased evaluation.  

Based on the results of the veteran's private examination of 
December 1990, his right ear hearing loss is characterized by 
an average pure tone threshold in the averaged frequencies of 
50 decibels with speech discrimination of 80 percent.  This 
hearing acuity corresponds to Level IV for the right ear and 
Level I for the left ear under 38 C.F.R. § 4.85.  [See Boyer 
v. West, 11 Vet. App. 477 (1998), in which the Court upheld 
the VA's interpretation of 38 U.S.C.A. § 1160(a) (West 1991) 
& 38 C.F.R. § 3.383 (1998).  Under the VA's interpretation, 
when evaluating the hearing acuity in a service-connected ear 
and the hearing acuity in the other ear is nonservice-
connected, the VA will consider the nonservice-connected ear 
to have normal hearing acuity for rating purposes].  Under 
Code 6100, this combined level of hearing acuity warrants a 
noncompensable rating.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and, therefore, an increased evaluation for right ear hearing 
loss is not warranted.


ORDER

Entitlement to an increased (compensable) evaluation for 
right ear hearing loss is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 4 -


